NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           JUN 27 2014

                                                                         MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                         No. 11-30323

               Plaintiff - Appellee,              D.C. No. 4:11-cr-00053-SEH

  v.
                                                  MEMORANDUM*
HENRY THOMAS STANDING ELK, Jr.,

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Henry Thomas Standing Elk, Jr., appeals from the district court’s judgment

and challenges his guilty-plea conviction for failure to register as a sex offender

under the Sex Offender Registration and Notification Act (“SORNA”), in violation

of 18 U.S.C. § 2250(a). We have jurisdiction under 28 U.S.C. § 1291, and we

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      Standing Elk first argues that the district court should have dismissed the

indictment because Montana had not implemented SORNA at the time of his

offense. This argument is foreclosed. See United States v. Elk Shoulder, 738 F.3d
948, 954-55 (9th Cir. 2013), cert. denied, 134 S. Ct. 1920 (2014) (enforcement of

SORNA is not dependent on a state’s implementation of the administrative portion

of SORNA); United States v. Elkins, 683 F.3d 1039, 1046 (9th Cir. 2012) (same).

      Standing Elk next argues that Congress lacked authority under the

Commerce Clause to require him to register. This argument is also foreclosed. See

United States v. Kebodeaux, 133 S. Ct. 2496, 2500 (2013) (concluding that “the

Necessary and Proper Clause grants Congress adequate power to enact SORNA

and to apply it” to a defendant convicted of a federal sex crime who was subject to

federal sex offender registration requirements at the time of SORNA’s enactment

in 2006); Elk Shoulder, 738 F.3d at 959 (same).

      AFFIRMED.




                                          2                                   11-30323